— Appeal by defendant from a judgment of the Supreme Court, Kings County (Felig, J., at suppression hearing; Goldberg, J., at trial and sentence), rendered December 13, 1979, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence. It Judgment affirmed. 11 The circumstantial evidence is more than sufficient to sustain the conviction (see People v Dordal, 55 NY2d 954; People v Benzinger, 36 NY2d 29) and the motion to suppress was properly denied (.People v Chestnut, 51 NY2d 14, cert den 449 US 1018; People v Boodle, 47 NY2d 398, cert den 444 US 969; People v Rivera, 67 AD2d 867). $ Insofar as defendant claims that the 27-day delay between the conclusion of summations and the verdict after a nonjury trial violated CPL 350.10 and the due process clause, we note that the defendant did not protest the length of the adjournment and, indeed, acquiesced in it. Thus, the issue has not been preserved for appellate review (CPL 470.05, subd 2; see People v South, 41 NY2d 451, 453-454). Reversal is not warranted in any event since the court’s actions were reasonable (the Judge was to be transferred to Staten Island the next day and would not be returning to Brooklyn for 27 days) and defendant was not prejudiced. K Finally, the sentence imposed was commensurate with the seriousness of defendant’s crimes and there is no basis for us to substitute our discretion for that of the sentencing court. Titone, J. P., Lazer, Mangano and O’Connor, JJ., concur.